
	
		I
		111th CONGRESS
		2d Session
		H. R. 5168
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2010
			Mr. Ellsworth
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  first-time homebuyer tax credit through December 31, 2010, and for other
		  purposes.
	
	
		1.Extension of first-time
			 homebuyer credit
			(a)In
			 generalParagraph (1) of
			 section 36(h) of the Internal Revenue Code of 1986 is amended by striking
			 May 1, 2010 and inserting January 1, 2011.
			(b)Binding contract
			 exceptionParagraph (2) of section 36(h) of such Code is
			 amended—
				(1)by striking
			 May 1, 2010 each place it appears and inserting January
			 1, 2011, and
				(2)by striking
			 July 1, 2010 each place it appears and inserting March 1,
			 2011.
				(c)Special rule for
			 individuals on qualified official extended duty outside the United
			 StatesParagraph (3) of section 36(h) of such Code is
			 amended—
				(1)by striking
			 May 1, 2010 in the matter preceding subparagraph (A) and
			 inserting January 1, 2011,
				(2)by striking
			 May 1, 2011 for May 1, 2010 and
			 inserting January 1, 2012 for January 1,
			 2011, and
				(3)by striking
			 July 1, 2011 for July 1, 2010 and
			 inserting March 1, 2012 for March 1,
			 2011.
				(d)Effective
			 dateThe amendments made by this section shall apply to
			 residences purchased after April 30, 2010.
			
